EXECUTION VERSION




Exhibit 10.1


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of March 4, 2019, is by
and among BANC OF CALIFORNIA, INC., a Maryland corporation (the “Company”), the
BANC OF CALIFORNIA, N.A., a national banking association (the “Bank” and
together with the Company, “Employer”) and JARED WOLFF (“Executive”).
WHEREAS, Employer desires to employ Executive, and Executive desires to be
employed by Employer upon the terms and subject to the conditions set forth in
this Agreement, effective as of the Effective Date, as defined below; and
WHEREAS, concurrently with executing this Agreement, Executive and the Company
have executed and delivered an indemnification agreement providing Executive
with indemnification with respect to his service to Employer under this
Agreement and as a director of the Company, and the Company has committed during
the Employment Period to provide no less than the level of officer and director
coverage applicable to executives and directors such as Executive, including
Side A coverage.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, the parties agree as follows:
1.
Employment. Employer agrees to employ Executive, and Executive accepts
employment with Employer, upon the terms and conditions set forth in this
Agreement.

2.
Term. The term of employment under this Agreement shall begin on April 1, 2019,
or such earlier date that Employer and Executive shall mutually agree (the
“Effective Date”), and shall expire on February 28, 2022, unless terminated
sooner as provided in this Agreement or unless extended as provided in the next
sentence (the “Employment Period”). Unless this Agreement is terminated earlier,
commencing on March 1, 2022, and on each anniversary of March 1, 2022 (each
March 1st on or after March 1, 2022, the “Renewal Date”), the Employment Period
shall be extended for one (1) additional year (a “Renewal Term”), unless either
party notifies the other party at least ninety (90) days prior to the applicable
Renewal Date that the Employment Period shall not be so extended; provided,
however, that in no event shall the Employment Period be extended beyond
February 28, 2024, except by written agreement of the parties.

3.
Duties. During the Employment Period:

(a)
Executive shall be employed by Employer as President & Chief Executive Officer
of the Company and the Bank, with the authority, duties and responsibilities as
are customarily assigned to this position. Executive shall report directly to
the Board of Directors of the Company (the “Board”), and in his capacity as
President and CEO of the Bank, to the Board of Directors of the Bank. During the
Employment Period, Executive shall serve on the Board without additional
compensation, subject to election by the shareholders of the Company, and shall
also serve on the Board of Directors of the Bank as its Chairman.

(b)
Executive shall devote his full business time, energy and skill to the business
of Employer (except for vacations and absences made necessary because of
illness), and to the promotion of Employer’s best interests. Executive agrees to
devote the time necessary to discharge faithfully and efficiently his
responsibilities under this Agreement. Notwithstanding anything to the contrary
in this Agreement, Executive may devote reasonable time to (i) supervision of
his personal investments, (ii) to activities involving professional, charitable,
educational, religious and similar types of organizations, (iii) to speaking
engagements, and (iv) to similar activities, to the extent that those other
activities do not interfere with the performance of Executive’s duties under
this Agreement, or conflict in any way with the business or interests of
Employer, and are in compliance with Employer’s policies and procedures in
effect from time to time applicable to employees with respect to actual or
potential conflicts of interest, including, without limitation, the Code of
Business Ethics and Conduct and the Company’s policies on Outside Business
Interests and Related Party Transactions.






--------------------------------------------------------------------------------

EXECUTION VERSION




(c)
Executive’s primary office and place of employment shall be at the Company’s
headquarters, which for the initial twelve (12) months of Executive’s Employment
Period, unless otherwise agreed by the Board, shall be at the Company’s current
headquarters in Santa Ana, California.

(d)
Executive represents and warrants that there are no current or prior employment
agreements between him and his current or former employers-including but not
limited to any employee code of conduct, noncompetition, nonsolicitation or
nondisclosure agreements-that would restrict or otherwise adversely affect his
accepting employment with Employer or performing his expected job duties.

4.
Compensation. During the Employment Period:

(a)
Executive shall be paid a base salary (“Annual Base Salary”) as follows:

(i)
From the Effective Date through February 29, 2020, at the rate of Seven Hundred
Fifty Thousand Dollars ($750,000) per annum;

(ii)
After February 29, 2020, at the rate determined by the Compensation Committee of
the Board (the “Committee”); provided; however, that the Committee may not
reduce the rate of Annual Base Salary without Executive’s written consent.

The Annual Base Salary shall be payable in accordance with Employer’s normal
payroll practices (but not less frequently than monthly), as those practices may
be determined from time to time.
(b)
Executive shall be eligible to receive an annual bonus payable in cash (“Annual
Bonus”) with respect to each fiscal year during the Employment Period, with an
annual target bonus opportunity equal to one hundred percent (100%) of
Executive’s rate of Annual Base Salary in effect when the Annual Bonus terms for
the year are approved (the “Target Bonus”). The actual Annual Bonus earned may
be between zero percent (0%) and one hundred fifty percent (150%) of the Target
Bonus, depending on the level of achievement of applicable goals; provided,
however, that the Annual Bonus for fiscal year 2019 shall be prorated to reflect
Executive’s actual period of employment in fiscal year 2019, but shall be no
less than Five Hundred Sixty-Two Thousand Five Hundred Dollars ($562,500), which
is seventy-five percent (75%) of the fiscal year 2019 Target Bonus.
Notwithstanding the Target Bonus metrics determined by the Committee, the Annual
Bonus shall be one hundred fifty percent (150%) of the Target Bonus if
Employer’s actual net income exceeds one hundred fifteen percent (115%) of
Employer’s budgeted net income and the Bank is operated in a manner consistent
with its risk profile, as approved by the Board. The Annual Bonus, including for
2019, may be based on a combination of individual and Company-related
performance objectives, each of which shall be determined in good faith by the
Committee after consultation with Executive. Executive must remain employed
through the last day of the fiscal year to which the Annual Bonus relates to
earn and be entitled to payment of any Annual Bonus for that year. Payment of
the Annual Bonus will be made at the same time as bonuses are paid to other
Named Executive Officers following the Committee’s determination and
certification of the performance results following the end of the fiscal year
performance measurement period, but not later than March 15 of the year
following the end of the fiscal year performance measurement period.

(c)
Within five (5) business days following the Effective Date, Executive will be
granted the following inducement equity awards, in order to induce Executive to
accept employment by Employer, (the “Inducement Awards”) under the Company’s
2018 Omnibus Stock Incentive Plan (the “2018 Plan”):

(i)
Two Million Dollars ($2,000,000) of shares of “Restricted Stock” (as such term
is defined in the 2018 Plan), the number of shares of which shall be determined
by the Committee by dividing Two Million Dollars ($2,000,000) by the per share
closing price on the trading day immediately preceding the grant date, that
shall vest ratably over the four year period following the Effective Date (i.e.,
25% on the 1 year anniversary, 25% on the 2 year anniversary, 25% on the 3 year
anniversary, and 25% on the 4 year anniversary) subject to Executive’s continued
employment through the applicable vesting date except as otherwise provided in
Section 7;

(ii)
One Million Dollars ($1,000,000) of “RSUs” (as such term is defined in the 2018
Plan), the number of shares of which shall be determined by the Committee by
dividing One Million






--------------------------------------------------------------------------------

EXECUTION VERSION




Dollars ($1,000,000) by the per share closing price on the trading day
immediately preceding the grant date, all of which will be subject to the
following performance-based and service-based vesting conditions (the
“Performance-Based Award”). Except as otherwise provided in Section 7, vesting
and payment of the Performance Based Award will be subject to Executive’s
continued employment through the applicable vesting date, December 31, 2021, and
subject to such financial performance criteria and targets based upon metrics
set forth in a Board-approved budget or strategic plan or as otherwise agreed
between the Committee and Executive within 60 days of the Effective Date; and
(iii)
Dividend equivalents will not be paid or accrued with respect to the Inducement
Awards.

(d)
All amounts provided by Employer to Executive or any affiliate thereof, whether
under this Agreement or otherwise, will be subject to such deductions and
clawback (recovery) (i) as may be required to be made pursuant to law,
government regulation, order or stock exchange listing requirement, (ii)
pursuant to any policy that Employer has adopted or may adopt or (iii) by
agreement with, or consent of, Executive.

(e)
Executive shall be eligible to receive long-term equity incentive awards
commensurate with Executive’s position on the schedule applicable to long-term
awards made generally to Employer’s executive officers. Such awards to Executive
shall be granted annually or on a periodic basis by the Committee, with a target
long-term equity incentive award that is expected to be based on an annual
target grant amount that is one hundred percent (100%) of Annual Base Salary at
the current rate then in effect and performance based awards shall not be
greater than fifty percent (50%) of any such awards. The Board may exercise
discretion to increase or decrease the annual long-term equity target grant
amount for any year based on its evaluation of Executive’s performance or other
factors, but to not less than a target grant amount of 50% of Annual Base
Salary.

5.
Vacation and Other Paid Time Off. Executive shall be entitled to paid time off
in accordance with Employer’s paid time off policy, on the same terms as apply
to Employer’s other executive officers, which paid time off shall not be less
than four (4) weeks per calendar year, prorated for partial calendar years.

6.
Benefits.

(a)
During the Employment Period, Executive and/or Executive’s family, as the case
may be, shall be eligible for participation in all benefits under all plans,
practices, policies and programs provided by Employer on a basis that is no less
favorable than those generally applicable or made available to executives of
Employer. Executive shall be eligible for participation in fringe benefits and
perquisite plans, practices, policies and programs (including, without
limitation, expense reimbursement plans, practices, policies and programs, as
well as supplemental executive disability insurance benefits and vehicle
policies or vehicle allowances) on a basis that is no less favorable than those
generally applicable or made available to executives of Employer.

(b)
During the initial eighteen (18) months of Executive’s Employment Period,
Employer shall either provide or reimburse Executive for a reasonable car
service to drive Executive to and from the Company’s Santa Ana, California
office. Thereafter, Employer shall either lease or reimburse Executive for
Executive’s lease of an automobile for Executive’s use, including business use,
on mutually acceptable terms.

(c)
Employer shall promptly reimburse (in accordance with reimbursement policies and
procedures of Employer then in effect for its senior executive officers)
Executive for Executive’s annual membership fees in social and professional
organizations relevant to the Bank and approved by the Committee; provided,
however, that such reimbursement shall not exceed Twenty-Five Thousand Dollars
($25,000) per annum, prorated for any partial calendar year during the
Employment Period.

(d)
Employer shall promptly reimburse (in accordance with reimbursement policies and
procedures of Employer then in effect for its senior executive officers)
Executive for reasonable attorney fees incurred by Executive in connection with
the review and negotiation of this Agreement.






--------------------------------------------------------------------------------

EXECUTION VERSION




7.
Termination.

(a)
Death or Disability. Executive’s employment shall terminate automatically upon
Executive’s death during the Employment Period. If Employer determines in good
faith that the Disability of Executive has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), it may provide
Executive with written notice in accordance with Section 24 of its intention to
terminate Executive’s employment. In such event, to the extent permitted by
applicable law, Executive’s employment with Employer shall terminate effective
on the thirtieth day after receipt of such notice by Executive (the “Disability
Effective Date”); provided that, within thirty days after such receipt,
Executive shall not have returned to full-time performance of Executive’s
duties. For purposes of this Agreement, “Disability” shall mean the absence of
Executive from Executive’s duties with Employer on a full-time basis for ninety
(90) consecutive days, or a total of one hundred and eighty (180) days in any
twelve-month period, as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a physician selected by
Employer or its insurers and acceptable to Executive or Executive’s legal
representative.

(b)
With or Without Cause. Employer may terminate Executive’s employment during the
Employment Period with or without Cause at any time upon notice to Executive.
For purposes of this Agreement, “Cause” means Executive’s (i) personal
dishonesty, gross negligence, willful misconduct, fraud or breach of fiduciary
duty, in each case in connection with the performance of services on behalf of
Employer or otherwise in connection with Executive’s position with Employer;
(ii) willful failure to perform Executive’s duties for or on behalf of Employer
or its affiliates, or to follow, or cooperate in carrying out, any lawful and
reasonable material written policy adopted by Employer (including any written
code of conduct or standards of ethics applicable to employees of Employer) or
any reasonable directive from the Board or the Board of Directors of the Bank;
(iii) continued and willful neglect of Executive’s duties for or on behalf of
Employer or its affiliates; (iv) the taking of, or omission to take, any action
that is materially disruptive of the business or affairs of Employer, other than
actions taken or omitted in good faith consistent with the best interests of
Employer and its affiliates; (v) material breach of any provision of this
Agreement; (vi) intentional violation of any material law, rule, regulation or
judicial or administrative order to which Employer or any affiliate is subject
or of any formal administrative action entered into by Employer or any
affiliate, or imposed upon any of them; (vii) conduct that results in
Executive’s suspension or temporary or permanent prohibition or removal from
participation in the conduct of the affairs of Employer or any affiliate, or the
assessment of any material civil money penalty against Executive, in any such
case pursuant to the rules and regulations of any applicable regulatory agency
having jurisdiction over Employer or its affiliates, or the issuance of any
permanent injunction or similar remedy by a court having jurisdiction over
Employer preventing Executive from executing or performing his material duties
under this Agreement; or (viii) conviction of, or plea of nolo contendere to, a
felony or any other crime involving moral turpitude, whether or not in
connection with the business and affairs of Employer or its affiliates;
provided, however, that Executive shall have thirty (30) days to cure any of the
events or occurrences described in the immediately preceding clauses, to the
extent such events or occurrences are curable. For purposes of this Section
8(b), no act or failure to act, on the part of Executive, shall be considered
“willful” unless it is done, or omitted to be done, by Executive in bad faith or
without reasonable belief that Executive’s action or omission was in the best
interests of Employer.

(c)
With Good Reason. Executive’s employment may be terminated by Executive with
Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in the
absence of a written consent of Executive, any of the following:

(i)
a material diminution in Executive’s title, authority, reporting relationships,
duties or responsibilities (other than (aa) removal or failure to re-elect
Executive as Chairman of the Board of Directors of the Bank, or (bb) pursuant to
Section 7(d)(ii)), including, without limitation, failure of Executive to be
retained or appointed (as the case may be) as President and Chief Executive
Officer of the ultimate publicly traded parent entity following a Change of
Control;






--------------------------------------------------------------------------------

EXECUTION VERSION




(ii)
a material breach of this Agreement by Employer (other than a breach of Section
4 resulting from a reduction in compensation or benefits that is required by a
regulatory authority or applicable law);

(iii)
any requirement by Employer that Executive’s services be rendered primarily at a
location other than in the Orange County or Los Angeles metropolitan areas; or

(iv)
Non-renewal of the Agreement by the Employer upon expiration of the employment
period.

To invoke a termination with Good Reason, Executive shall provide written notice
to Employer of the existence of one or more of the conditions described in
clauses (i) through (iv) within ninety (90) days following the initial existence
of such condition or conditions, and Employer shall have thirty (30) days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition if such condition is reasonably subject to cure. In the
event that Employer fails to remedy the condition constituting Good Reason
during the applicable Cure Period, Executive’s “separation from service” (within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)) must occur, if at all, within sixty (60) days following such Cure
Period in order for such termination as a result of such condition to constitute
a termination with Good Reason.
(d)
Without Good Reason. Executive’s employment may be terminated by Executive
without Good Reason at any time upon sixty (60) days’ prior written notice to
Employer.

(i)
The period commencing on the date on which Employer receives notice of
Executive’s termination of his employment without Good Reason (the “Notice
Date”) and ending on the earlier of (i) sixty (60) days following the Notice
Date and (ii) such earlier date as designated by Employer shall be referred to
as the “Notice Period.”

(ii)
During the Notice Period, Employer:

(1)
shall continue to pay Executive the Annual Base Salary then in effect, in
accordance with Employer’s regular payroll practices and allow Executive to
participate in Employer’s benefit plans to the extent permitted by such plans
and applicable law.

(2)
reserves the right to (i) change or remove any of Executive’s duties, (ii)
require Executive to remain away from Employer’s premises, and/or (iii) take
such other action as determined by Employer to aid and assist in the transition
process associated with Executive’s departure.

(3)
may waive or terminate the Notice Period at any time and for any reason or for
no reason, in which case the Date of Termination (as defined below) shall be the
date on which Employer notifies Executive of such waiver or termination.

(e)
Upon Expiration of Employment Period. Executive’s employment shall terminate
automatically upon expiration of the Employment Period if either party gives
notice of non-renewal as set forth in Section 2. For purposes of clarity, if the
Employer gives notice of non-renewal upon expiration of the Employment Period,
it will constitute a termination by the Employer Without Cause that entitles
Executive to Severance Benefits under Section 8(b).

(f)
Notice of Termination. Any termination by Employer or Executive shall be
communicated by Notice of Termination to the other party to this Agreement given
in accordance with Section 24. For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination is other than the date of
receipt of such notice, specifies the Date of Termination (which date shall be
not more than thirty (30) days after the giving of such notice in the case of a
termination with Cause or with Good Reason). The failure by Executive or
Employer to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause, as applicable, shall not
waive any right of






--------------------------------------------------------------------------------

EXECUTION VERSION




Executive or Employer, respectively, hereunder or preclude Executive or
Employer, respectively, from asserting such fact or circumstance in enforcing
Executive’s or Employer’s rights hereunder.
(g)
Date of Termination. For purposes of this Agreement, “Date of Termination” means
(i) if Executive’s employment is terminated by Employer for Cause, or by
Executive with Good Reason, the date of receipt of the Notice of Termination
(provided that if the employment is terminated by Employer for Cause, the Date
of Termination shall not be before the expiration of the cure period in Section
7(b)) or any later date specified therein within thirty (30) days of such
notice, as the case may be; (ii) if Executive’s employment is terminated by
Employer without Cause, the Date of Termination shall be the date on which
Employer notifies Executive of such termination; (iii) if Executive’s employment
is terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Executive or the Disability Effective Date, as the case may
be, and (iv) if Executive’s employment is terminated by Executive without Good
Reason, the Date of Termination shall be the earlier of sixty (60) days
following the Notice Date and such earlier date as designated by Employer. Upon
Executive’s Date of Termination, Executive shall, without further action of
Employer or Executive, automatically cease to be an employee, officer, director,
and service provider of the Company, the Bank, the respective affiliates of the
Company and the Bank, the Board, and the Board of Directors of the Bank.

8.
Obligations of Employer and Executive upon Termination of Employment.

(a)
In the event of the termination of Executive’s employment for any reason,
Executive shall be entitled to any Accrued Obligations. “Accrued Obligations”
means (i) any base salary that Executive has earned but not been paid during or
prior to the Date of Termination, which, if Executive’s employment is terminated
by Executive for any reason, shall be paid on the later of the Date of
Termination or seventy-two (72) hours after the notice of termination is given,
and if Executive’s employment is terminated by Employer, shall be paid on the
Date of Termination, (ii) Executive’s Annual Bonus earned for the fiscal year
immediately preceding the fiscal year in which the Date of Termination occurs to
the extent such bonus has not been paid as of the Date of Termination (which
shall be paid in the ordinary course when annual bonuses are paid to Employer’s
other executive officers); (iii) any business expenses that are reimbursable
under Section 6 that were incurred by Executive as of the Date of Termination
but have not been reimbursed on the Date of Termination, subject to the
submission of any required substantiation and documentation and paid in the
ordinary course consistent with past practice, and (iv) any payments or benefits
to which Executive or his beneficiary or estate is entitled under the terms of
any applicable Executive benefit plan (which shall be paid or provided pursuant
to the terms of the applicable plan, agreement or policy).

(b)
In the event that, during the term of this Agreement, Employer terminates
Executive’s employment without Cause, the Employer gives notice of non-renewal
upon expiration of the Employment Period or Executive resigns with Good Reason,
subject to Section 8(c), Executive shall be entitled to the following severance
benefits (the “Severance Benefits”):

(i)
Severance pay in an amount equal to the sum of (A) one hundred percent (100%) of
Executive’s (A) Annual Base Salary in effect on the Date of Termination, and (B)
fifty percent (50%) of Executive’s Target Bonus in effect on the Date of
Termination (the “Severance Amount”) payable in lump sum on the first payroll
date coincident with or next following the sixtieth (60th) calendar day
following Executive’s Date of Termination;

(ii)
For the twelve (12) month period following the Date of Termination, provided
Executive has elected group health plan continuation coverage (“COBRA”) under an
Employer-provided group health plan, Employer shall pay to Executive in equal
monthly installments, an amount equal to the monthly COBRA premium, less an
amount equal to the portion of the monthly health-care premium Executive was
paying prior to the Date of Termination;

(iii)
Executive’s outstanding Inducement Awards shall vest and become free of all
restrictions; and

(iv)
Notwithstanding the foregoing, if Employer terminates Executive’s employment
without Cause, the Employer gives notice of non-renewal upon expiration of the
Employment Period






--------------------------------------------------------------------------------

EXECUTION VERSION




or Executive resigns with Good Reason, and the Date of Termination occurs within
two years immediately following a “Change of Control” (as defined in Exhibit A),
subject to Section 8(c), (A) the Severance Amount will be equal to 300% of the
sum of Executive’s Annual Base Salary and actual bonus (or expected actual bonus
as determined by the Committee, whichever is higher) in effect on the Date of
Termination (payable as provided in subparagraph (b)(i) above); (B) Executive’s
outstanding equity-based awards shall vest and become free of restrictions
immediately (with any performance-based equity awards vesting at “target”
performance levels unless the applicable performance goals are determinable as
of the Date of Termination and actual performance exceeds “target” performance
levels, in which case such performance- based awards will vest based on the
actual level of achievement determined as of the Date of Termination); and (C)
the period in Section 8(b)(ii) following the Date of Termination during which
Employer shall pay to Executive in equal monthly installments, an amount equal
to the monthly COBRA premium, less an amount equal to the portion of the monthly
health-care premium Executive was paying prior to the Date of Termination will
be eighteen (18) months.
(c)
Any Severance Benefits pursuant to Section 8(b) is subject to and conditioned
upon Executive signing and delivering to Employer a general release and waiver
(in the form set forth as Exhibit B to this Agreement, as amended to conform to
any changes in applicable law after the Effective date) within twenty one (21)
days following the Date of Termination (or 45 days following the Date of
Termination if Executive’s termination is part of a group termination as set
forth in 29 U.S.C. §626(f)(1)(F)(ii)), and not revoking the general release
within any applicable revocation period.

(d)
If any payment or benefit received or to be received by Executive pursuant to
this Agreement or otherwise (“Payments”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
subsection (d), be subject to the excise tax imposed by Section 4999 of the
Code, any successor provisions, or any comparable federal, state, local or
foreign excise tax (“Excise Tax”), then such Payments shall be either (A)
provided in full pursuant to the terms of this Agreement or any other applicable
agreement, or (B) provided as to such lesser extent which would result in no
portion of such Payments being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax, results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits, notwithstanding that all or some portion of such Payments may be
subject to the Excise Tax. If a reduction is required pursuant to section, the
reduction shall be made as follows: (x) if none of the parachute payments
constitute non-qualified deferred compensation (within the meaning of Section
409A of the Code), then the reduction shall occur in the manner Executive elects
in writing, and (y) if any parachute payments constitute non-qualified deferred
compensation or if Executive fails to elect an order, then the parachute
payments to be reduced will be determined by the Accounting Firm (defined below)
in a manner which has the least economic cost to Executive and, to the extent
the economic cost is equivalent, will be reduced in the inverse order of when
payment would have been made to Executive, until the reduction is achieved. Any
determination required under this Section shall be made by independent
accounting firm designated by the Company (the “Accounting Firm”), whose
determination shall be conclusive and binding upon Executive and Employer for
all purposes. For purposes of making the calculations required under this
section, the Accounting Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code; provided that the Accounting Firm shall assume that Executive pays all
taxes at the highest marginal rate. Employer and Executive shall furnish to the
Accounting Firm such information and documents as the Accounting Firm may
reasonably request in order to make a determination under this section. Employer
will bear all costs that the Accounting Firm may reasonably incur in connection
with any calculations contemplated by this section.

(e)
Notwithstanding any other provision of this Agreement to the contrary, any
payments made to Executive pursuant to this Agreement, or otherwise, are subject
to and conditioned upon their






--------------------------------------------------------------------------------

EXECUTION VERSION




compliance with 12 U.S.C. § 1828(k) and any regulations promulgated thereunder,
including 12 C.F.R. Part 359.
(f)
As of the Date of Termination, Executive shall resign from all positions held
with Employer, including as a member of the Board of the Company and the Bank,
and as a director, officer, trustee, general partner or other capacity in which
he is serving with any entity at the request of Employer or by reason of his
service for Employer.

(g)
From and after the Date of Termination, Executive agrees to cooperate fully with
Employer’s reasonable requests in connection with any existing or future
investigations, claims, litigation, audits or similar actions involving Employer
or its affiliates, whether administrative, civil or criminal in nature, in which
and to the extent Employer reasonably deems Executive’s cooperation necessary.
Employer shall pay all reasonable, documented travel and other expenses incurred
by Executive in connection with providing his cooperation if the expenses and
costs are approved in advance in writing by Employer. Executive also agrees to
respond to requests from Employer and its counsel for information needed to
prepare such operational, financial and other reports, filings and documents
that relate to the time period during which Executive provided services to
Employer or to the termination of his services. To the extent that Executive’s
cooperation under this Section 8(g) requires more than a de minimis amount of
time, Employer and Executive shall negotiate mutually agreeable remuneration for
such cooperation.

9.
Nonsolicitation. Unless otherwise agreed in writing, during the term of this
Agreement, and for a period of twenty-four (24) months following the Date of
Termination, Executive shall not, and shall not assist any other person to (i)
solicit for hiring any employee of Employer or any of its affiliates (or any
individual who was such an employee at any time within the twelve (12) month
period preceding such solicitation), or seek to persuade any employee of
Employer or any of its affiliates (or any individual who was such an employee at
any time within the twelve (12) month period preceding such action) to
discontinue employment, or (ii) solicit or encourage any independent contractor
providing services to Employer or any of its affiliates to terminate or diminish
its relationship with them.

10.
Nondisclosure of Confidential Information.

(a)
Executive acknowledges that Employer and its affiliates may disclose
confidential information to Executive during the Employment Term to enable him
to perform his duties hereunder. Executive agrees that, except as required by
law, regulatory directive or judicial order or as permitted in Section 10(c)
below, he will not, without the prior written consent of Employer, during the
Employment Term or at any time thereafter, disclose or permit to be disclosed to
any third party by any method whatsoever any of the confidential information of
Employer or any of its affiliates. For purposes of this Agreement, “confidential
information” shall include, but not be limited to, any and all records, notes,
memoranda, data, ideas, processes, methods, techniques, systems, formulas,
patents, models, devices, programs, computer software, writings, research,
personnel information, customer information, or financial information of
Employer or any of its affiliates, plans, or any other information of whatever
nature in the possession or control of Employer which has not been published or
disclosed to the general public (other than by acts of Executive or his agents
in violation of this Agreement), or which gives to Employer or any of its
affiliates an opportunity to obtain an advantage over competitors who do not
know of or use it. The foregoing covenants will not prohibit Executive from
disclosing confidential or other information to other employees of Employer or
to third parties to the extent that such disclosure is necessary to the
performance of his duties under this Agreement.

(b)
Executive further agrees that if his employment hereunder is terminated for any
reason, he will not take originals or copies of any and all records, papers,
programs, computer software and documents and all matter of whatever nature
containing secret or confidential information of Employer or any of its
affiliates.

(c)
Notwithstanding anything to the contrary in this Employment Agreement, nothing
in this Employment Agreement, including this Section 10, is intended to prohibit
Executive and Executive is not prohibited from reporting possible violations of
law to, filing charges with, or making disclosures protected under






--------------------------------------------------------------------------------

EXECUTION VERSION




the whistleblower provisions of U.S. federal law or regulation, or participating
in investigations of U.S. federal law or regulation by the U.S. Securities and
Exchange Commission, National Labor Relations Board, Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, the
U.S. Department of Justice, the U.S. Congress, any U.S. agency Inspector General
or any self-regulatory agencies such as the SEC or federal, state or local
governmental agencies (collectively, “Government Agencies,” and each a
“Government Agency”). Accordingly, Executive does not need the prior
authorization of the Company to make any such reports or disclosures or
otherwise communicate with Government Agencies and is not required to notify
Employer that he has engaged in any such communications or made any such reports
or disclosures. In addition, Executive is hereby notified that 18 U.S.C. §
1833(b) states as follows:
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”
Accordingly, notwithstanding anything to the contrary in this Agreement,
Executive understands that he has the right to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
Executive understands that he also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Executive understands and
acknowledges that nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b).
11.
Intellectual Property. Executive agrees promptly to reduce to writing and to
disclose and assign, and hereby does assign, to Employer, its subsidiaries,
successors, assigns and nominees, all inventions, discoveries, improvements,
copyrightable material, trademarks, programs, computer software and ideas
concerning the same, capable of use in connection with the business of Employer
or any of its affiliates, which Executive may make or conceive, either solely or
jointly with others, during the period of his employment by Employer, its
subsidiaries or successors. Executive agrees, at Employer’s expense, that upon a
request by Employer, to execute, acknowledge and deliver to Employer all such
papers, including applications for patents, applications for copyright and
trademark registrations, and assignments thereof, as may be necessary, and at
all times to assist Employer, its parent, subsidiaries, successors, assigns and
nominees in every proper way to patent or register said programs, computer
software, ideas, inventions, discoveries, improvements, copyrightable material
or trademarks in any and all countries and to vest title thereto in Employer,
its parent, subsidiaries, successors, assigns or nominees. Upon a request by
Employer, Executive will promptly report to Employer all discoveries, inventions
or improvements of whatsoever nature conceived or made by him at any time he was
employed by Employer, its parent, subsidiaries or successors. All such
discoveries, inventions and improvements which are applicable in any way to
Employer’s business shall be the sole and exclusive property of Employer.

12.
Additional Remedies. Executive recognizes that his services under this Agreement
are of a personal, special, unique and extraordinary character and irreparable
injury will result to Employer and to its business and properties in the event
of any breach by Executive of any of the provisions of Sections 9, 10 or 11, and
that Executive’s continued employment is predicated on the commitments
undertaken by him pursuant to those Sections. In the event of any breach of any
of Executive’s commitments pursuant to Sections 9, 10 or 11, Employer shall be
entitled, in addition to any other remedies and damages available, to injunctive
relief to restrain the violation of such commitments by Executive or by any
person or persons acting for or with Executive in any capacity whatsoever.






--------------------------------------------------------------------------------

EXECUTION VERSION




13.
Section 409A.

(a)
Notwithstanding anything to the contrary in this Agreement, if at the time of
Executive’s termination of employment, Executive is a “specified employee”
within the meaning of Section 409A of the Code and the regulations and guidance
of general applicability issued thereunder (“Section 409A”), any and all amounts
payable under this Agreement that constitute “nonqualified deferred
compensation” payable due to a “separation from service” (as those terms are
used in Section 409A) and would (but for this provision) be payable within six
(6) months following the date of termination, shall instead be paid on the next
business day following the expiration of such six (6)-month period or, if
earlier, upon Executive’s death, in each case, with interest from the date on
which payment would otherwise have been made, calculated at the applicable
federal rate provided under Section 7872(f)(2)(A) of the Code. If Executive
receives compensation under Section 9 that can in whole or in part be treated as
paid under a “separation pay plan” described in Treasury Regulations Section
1.409A-1(b)(9)(iii) or as a “short-term deferral” described in Treasury
Regulation Section 1.409A-1(b)(4), then, to the extent permitted under Section
409A, such compensation shall be treated accordingly.

(b)
For purposes of Section 9, all references to “termination of employment” and
correlative phrases shall be construed to require a “separation from service”
(as defined in Treasury Regulations Section 1.409A-1(h) after giving effect to
the presumptions contained therein).

(c)
Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(d)
Any amount that Executive is entitled to be reimbursed or to have paid on his
behalf under this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect
Executive’s right to reimbursement of any such expense in any other taxable
year; (ii) reimbursement of the expense shall be made, if at all, promptly, but
not later than the end of the calendar year following the calendar year in which
the expense was incurred; and (iii) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.

(e)
It is intended that the terms of this Agreement comply with Section 409A, or an
exemption therefrom, and the terms of this Agreement will be interpreted
accordingly; provided, however, that Employer and its executives, officers,
directors, agents and representatives (including, without limitation, legal
counsel) will not have any liability to Executive or any related party with
respect to any taxes, penalties, interest or other costs or expenses Executive
or any related party may incur with respect to or as a result of Section 409A or
for damages for failing to comply with Section 409A.

14.
Adjustments to Comply with Final Interagency Guidance on Sound Incentive
Compensation Policies. Notwithstanding anything herein to the contrary, the
compensation or benefits provided under this Agreement are subject to
modification, as necessary to comply with requirements imposed by the Board, or
the Board of Directors of the Bank, to comply with the “Final Interagency
Guidance on Sound Incentive Compensation Policies” issued on an interagency
basis by the Federal Reserve System, the Office of the Comptroller of the
Currency, the Federal Deposit Insurance Corporation and the Office of Thrift
Supervision, effective June 25, 2010, or any amendment, modification or
supplement thereto, which shall be deemed to include, without limitation, any
rules adopted pursuant to Section 956 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act.

15.
Non-disparagement. During and for two years after the Employment Period:

(a)
Executive agrees to refrain from making any statements about Employer or its
officers or directors that would disparage, or reflect unfavorably upon the
image or reputation of the Employer or any such officer or director;

(b)
Employer shall direct its officers and directors to refrain from making any
statements about Executive that would disparage, or reflect unfavorably upon the
image or reputation of Executive; provided,






--------------------------------------------------------------------------------

EXECUTION VERSION




however, that the foregoing shall not prohibit Employer from complying with its
policies regarding public statements with respect to Employer, or otherwise
complying with applicable law; and
(c)
Nothing in this Agreement or elsewhere shall prohibit (i) honest and good faith
reporting by Executive to Employer, (ii) honest and good faith reporting by
Executive or Employer to law enforcement authorities, or (iii) compliance with
applicable law.

16.
Provisions Required By Law. Notwithstanding anything herein to the contrary, any
provisions that are now or are in the future required by applicable law, rule,
regulation or regulatory guidance or policy of general applicability to be
included in this Agreement that are not expressly stated herein shall be deemed
to be a part of this Agreement as fully as if such provisions were expressly
stated herein.

17.
No Duplication of Employer Obligations. With respect to any payments or other
compensation to be provided hereunder by Employer, the provision of such
payments or other compensation by any subsidiary or affiliate of the Company
shall be deemed to reduce, to the same extent, the obligation of the Company to
provide such payments or other compensation, and vice versa.

18.
Assignment; Benefit. No party shall have the right to assign this Agreement or
any rights or obligations hereunder without the consent of the other party;
provided, however, that the Company may assign its rights and obligations
hereunder (i) to any entity controlled by, under the control of, or under common
control with, the Company (as long as such entity is no less capable of
fulfilling the obligations of Employer hereunder), or (ii) to any successor to
Employer upon any liquidation, dissolution or winding up of Employer, upon any
merger or consolidation of Employer or upon any sale of all or substantially all
of the assets of Employer (as long as such successor is capable of fulfilling
the obligations of Employer hereunder). The Bank and the Company’s other
subsidiaries shall be deemed to be beneficiaries of this Agreement

19.
Waiver. Failure of any party hereto at any time to require performance by any
other party of any provision of this Agreement shall in no way affect the rights
of such first party to require performance of that provision, and any waiver by
any party hereto of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any rights under this Agreement.

20.
Severability. If any clause, phrase, provision or portion of this Agreement or
the application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, such event shall not affect or render
invalid or unenforceable the remainder of this Agreement and shall not affect
the application of any clause, provision or portion hereof to other persons or
circumstances.

21.
Benefits. The provisions of this Agreement shall inure to the benefit of
Employer, its successors and assigns, and shall be binding upon Employer and
Executive, its and his heirs, personal representatives and successors,
including, without limitation, Executive’s estate and the executors,
administrators or trustees of such estate.

22.
Governing Law. To the extent not governed by the federal laws of the United
States of America, this Agreement shall be construed and enforced in accordance
with the laws of the State of California.

23.
Arbitration. Executive agrees to sign and be bound by the terms of the
Arbitration Agreement, which is attached as Exhibit C.

24.
Notices. All notices, requests, demands and other communications in connection
with this Agreement shall be made in writing and shall be deemed to have been
given when delivered by hand or two (2) business days after mailing at any
general or branch United States Post Office, by registered or certified mail
postage prepaid, addressed as follows, or to such other address as shall have
been designated in writing by the addressee:






--------------------------------------------------------------------------------

EXECUTION VERSION




If to Employer:
Banc of California, Inc.
3 MacArthur Place
Santa Ana, California 92707
Attention: General Counsel
If to Executive:
At Executive’s last address in the records of Employer.
25.
Entire Agreement. This Agreement sets forth the entire understanding of the
parties and supersedes all prior agreements, arrangements, and communications,
whether oral or written, pertaining to the subject matter hereof, and this
Agreement shall not be modified or amended except by written agreement of
Employer and Executive.

26.
Captions. The headings and captions hereof are for convenience only and shall
not affect the construction of this Agreement.

27.
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which shall constitute but one and
the same instrument.

28.
Construction. Employer and Executive acknowledge that this Agreement was the
result of arms-length negotiations between sophisticated parties, each
represented by legal counsel. Each and every provision of this Agreement shall
be construed as though both parties participated equally in the drafting of
same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

29.
Survival. The obligations contained in this Agreement shall survive the
termination of Executive’s employment with Employer or expiration of this
Agreement as necessary to carry out the intentions of the parties as described
herein.

30.
Tax Withholding. Employer shall have the right and power to deduct from all
payments or benefits provided pursuant to this Agreement (and/or require
Executive to remit to Employer or any subsidiary or affiliate thereof promptly
upon notification) the amount required to satisfy any federal, state, local or
other tax withholding obligations required by law to be withheld.





(Signature page to follow)







--------------------------------------------------------------------------------

EXECUTION VERSION






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.


BANC OF CALIFORNIA, INC.
By:    /s/ Robert Sznewajs    
Name:    Robert Sznewajs
Title:    Chairman of the Board
Date:     March 4, 2019    


BANC OF CALIFORNIA, N.A.
By:    /s/ Robert Sznewajs    
Name:    Robert Sznewajs
Title:    Chairman of the Board
Date:     March 4, 2019    


EXECUTIVE
/s/ Jared Wolff    
Jared Wolff
Date: March 4, 2019        







--------------------------------------------------------------------------------

EXECUTION VERSION




EXHIBIT A
DEFINITION OF CHANGE OF CONTROL
For the purposes of this Agreement “Change of Control” means:
(a)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes hereof, the following acquisitions shall not constitute a
Change of Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any company affiliated
with the Company, or (D) any acquisition pursuant to a transaction that complies
with clauses (c)(i), (c)(ii) and (c)(iii) below;

(b)
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, greater than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

(d)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.








--------------------------------------------------------------------------------

EXECUTION VERSION




EXHIBIT B
GENERAL RELEASE
[Subject to modification to conform with changes in applicable law or
regulations after the Execution Date]
SEPARATION AGREEMENT AND GENERAL RELEASE
BANC OF CALIFORNIA, INC., a Maryland corporation (the “Company”), the BANC OF
CALIFORNIA, N.A., a national banking association (the “Bank,” and together with
the Company, “Employer”) and JARED WOLFF (“Executive”) (collectively the
“Parties”) enter into this Separation Agreement and General Release (“General
Release”) on the following terms:
WHEREAS, Executive was employed by Employer pursuant to an employment agreement
entered into by and between Executive and Employer dated as of March 4, 2019
(the “Employment Agreement”). Capitalized terms used but not defined herein
shall have the meaning set forth in the Employment Agreement; and
WHEREAS, the Date of Termination of Executive’s employment with Employer was
_______________________, and Executive acknowledges that regardless of signing
this General Release, he has received his final paycheck for all wages earned
through the Date of Termination, except for any payments which, pursuant to the
terms of the Employment Agreement, are not yet due to be paid;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this General Release, the Parties agree as follows:
1.
Subject to Executive’s compliance with his promises and agreements contained in
this General Release and provided Executive does not revoke this Agreement,
Employer shall provide Executive with the Severance Benefits set forth in
Section 8(b) of the Employment Agreement.

2.
In consideration of the payments and benefits to which Executive is entitled
under this General Release, Executive for himself, his heirs, administrators,
representatives, executors, successors, and assigns (collectively “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, the Bank, and their respective parents, subsidiaries,
affiliates and divisions (the “Affiliated Entities”) and their respective
predecessors and successors and their respective, current and former, trustees,
officers, directors, partners, shareholders, agents, employees, attorneys,
consultants, independent contractors, and representatives, including, without
limitation, all persons acting by, through, under, or in concert with any of
them (collectively, “Releasees”), and each of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts, and expenses (including attorneys’ fees and
costs) of any nature whatsoever, known or unknown, whether in law or equity and
whether arising under federal, state, or local law (“Claims”), including without
limitation, Claims for personal injury; Claims for breach of any implied or
express contract or covenant; Claims for promissory estoppel; Claims for failure
to pay wages, benefits, vacation pay, severance pay, attorneys’ fees, or any
compensation of any sort; Claims for failure to grant equity or allow equity to
vest; Claims for wrongful termination, public policy violations, defamation,
interference with contract or prospective economic advantage, invasion of
privacy, fraud, misrepresentation, emotional distress, breach of fiduciary duty,
breach of the duty of loyalty or other common law or tort causes of action;
Claims of harassment, retaliation or discrimination based upon race, color, sex,
national origin, ancestry, age, disability, handicap, medical condition,
religion, marital status, or any other protected class or status under federal,
state, or local law; Claims arising under or relating to employment, employment
contracts, unlawful effort to prevent employment, or unfair or unlawful business
practices, including without limitation all claims arising under Title VII of
the Civil Rights Act of 1964 (“Title VII”); the Civil Rights Act of 1991; the
Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981; the Americans
With Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq.; the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.,; the Older
Workers Benefits Protection Act (“OWBPA”); the Family Medical Leave Act, 29
U.S.C. § 2601 et seq.; the






--------------------------------------------------------------------------------

EXECUTION VERSION




California Labor Code; the California Fair Employment and Housing Act (“FEHA”),
Cal. Gov. Code § 12900 et seq.; the Occupational Safety and Health Act (“OSHA”),
29 U.S.C. § 651 et seq. or any other health/safety laws, statutes or
regulations; the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), 29 U.S.C. § 1001 et seq.; the Internal Revenue Code; the California
Family Rights Act (“CFRA”), Cal. Gov. Code § 12945 et seq.; including any
amendments to or regulations promulgated under these statutes and including the
similar laws of any other states, any state human rights act, or any other
applicable federal, state or local employment statute, law or ordinance, which
Executive and the Releasors had, now have, or may have in the future against
each or any of the Releasees from the beginning of the world until and including
the Execution Date (collectively, “Released Claims”).
3.
OWBPA; Meaning of Signing This General Release. Executive expressly acknowledges
and agrees that (a) Executive has carefully read this General Release and fully
understands what it means, including the fact that he is waiving his rights
under ADEA; (b) Executive has been advised in writing to consult an independent
attorney of Executive’s choice before signing this General Release; (c)
Executive has been given twenty-one (21) calendar days to consider this General
Release, or, in the case of a group termination as set forth in 29 U.S.C.
§626(f)(1)(F)(ii), forty-five (45) days; (d) in the case of a group termination
as set forth in 29 U.S.C. §626(f)(1)(F)(ii), Executive has been provided the
information required by 29 U.S.C. §626(f)(1)(H); (e) Executive has agreed to
this General Release knowingly and voluntarily of Executive’s own free will; (f)
in consideration of Executive’s promises contained in this General Release, he
is receiving consideration beyond that to which he is otherwise entitled,
including, without limitation, the Severance Benefits; (g) Executive may revoke
Executive’s waiver and release of Claims under the ADEA within seven (7)
calendar days after the Execution Date by sending a written Notice of Revocation
to the address of Employer as set forth in Section 24 of the Employment
Agreement; and (h) except for Executive’s waiver and release of Claims under the
ADEA, which shall not become effective or enforceable as to any Party until the
date upon which the revocation period has expired without revocation by
Executive, this General Release shall become effective on the Execution Date.
Executive understands and agrees that modifications or amendments to this
General Release will not restart the twenty-one (21) or forty-five (45) day
consideration period, as applicable, set forth in this Section 3. For avoidance
of doubt, if Executive revokes his waiver and release of Claims under the ADEA
pursuant to this Section, Employer will not provide any of the Severance
Benefits.

4.
Notwithstanding anything else to the contrary in this General Release, this
General Release shall not affect: the obligations of the Company set forth in
the Employment Agreement or the indemnification agreement or other obligations
that, in each case with respect to such other obligations, by their terms, are
to be performed after the Execution Date (defined below), including, without
limitation, Executive’s rights to any vested benefits, vested pension rights or
vested rights to equity); any obligations of the Bank to repay any bank
deposits; obligations to indemnify Executive respecting acts or omissions in
connection with Executive’s service as a director, officer or employee of the
Affiliated Entities; obligations with respect to insurance coverage under any of
the Affiliated Entities’ (or any of their respective successors) directors’ and
officers’ liability insurance policies; or any right Executive may have to
obtain contribution in the event of the entry of judgment against Executive as a
result of any act or failure to act for which both Executive and any of the
Affiliated Entities are jointly responsible.

5.
Executive represents that, except for anonymous whistleblower complaints filed
with the SEC or other similar regulatory agencies, the Releasors have not
initiated, filed, or caused to be filed any Released Claims against any of the
Releasees. Executive further agrees not to initiate, file, cause to be filed, or
otherwise pursue any Released Claims, either as an individual on his own behalf,
or as a representative, member or shareholder in a class, collective or
derivative action and further agrees not to encourage any person, including any
current or former employee of the Releasees, to file any kind of Claim against
the Releasees. Executive, however, retains the right to challenge the validity
of the waiver of Executive’s Claims under the ADEA set forth in Sections 2 and 3
of this General Release.

6.
Executive further acknowledges that he may hereafter discover claims or facts in
addition to or different than those that he now knows or believes to exist with
respect to the subject matter of this General Release and that, if known or
suspected at the time of entering into this General Release, may have materially
affected this General Release and Executive’s decision to enter into it.
Nevertheless, Executive hereby waives any right,






--------------------------------------------------------------------------------

EXECUTION VERSION




claim or cause of action that might arise as a result of such different or
additional claims or facts and Executive expressly waives any and all rights and
benefits confirmed upon him by the provisions of California Civil Code Section
1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
Executive further expressly waives any rights he may have under Section 1542, as
well as under any other statute or common law principles of similar effect in
any other jurisdiction determined by a court of competent jurisdiction to apply.
7.
This General Release shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of California, without reference to
its principles of conflict of laws.

8.
The Parties intend for the provisions of this General Release to be enforced to
the fullest extent permissible under all applicable laws and public policies.
They also intend that unenforceability or the modification to conform with those
laws or public policies of any provision of this General Release shall not
render unenforceable or impair the remainder of this General Release.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this General Release shall be deemed amended to
delete or modify as necessary the invalid or unenforceable provisions to alter
the balance of this General Release in order to render the same valid and
enforceable.

9.
This General Release may not be orally cancelled, changed, modified or amended,
and no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by both parties to this General Release.

10.
In the event of the breach or a threatened breach by Executive of any of the
provisions of this General Release, the Releasees would suffer irreparable harm,
and in addition and supplementary to other rights and remedies existing in its
favor, the Releasees shall be entitled to specific performance and/or injunctive
or other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof without posting a
bond or other security.

11.
Notwithstanding anything to the contrary in this General Release, Executive
understands that nothing in this General Release is intended to prohibit
Executive and Executive is not prohibited from reporting possible violations of
law to, filing charges with, making disclosures protected under the
whistleblower provisions of U.S. federal or California state law or regulation,
or participating in investigations of U.S. federal or California state law or
regulation by the U.S. Securities and Exchange Commission, National Labor
Relations Board, Equal Employment Opportunity Commission, the Occupational
Safety and Health Administration, the U.S. Department of Justice, the U.S.
Congress, any U.S. agency Inspector General or any self-regulatory agencies such
as the SEC or federal, state or local governmental agencies (collectively,
“Government Agencies,” and each a “Government Agency”). Accordingly, Executive
does not need the prior authorization of Employer to make any such reports or
disclosures or otherwise communicate with Government Agencies and is not
required to notify Employer that he has engaged in any such communications or
made any such reports or disclosures. Executive agrees, however, to waive any
right to receive any monetary award resulting from such a report, charge,
disclosure, investigation or proceeding, except that Executive may receive and
fully retain any award from a whistleblower award program administered by a
Government Agency. In addition, Executive is hereby notified that 18 U.S.C. §
1833(b) states as follows:

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”





--------------------------------------------------------------------------------

EXECUTION VERSION




Accordingly, notwithstanding anything to the contrary in this General Release,
Executive understands that he has the right to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
Executive understands that he also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Executive understands and
acknowledges that nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b).
(Signature page to follow)











--------------------------------------------------------------------------------

EXECUTION VERSION




Executive has executed this General Release on __________________, 20_____ (the
“Execution Date”).
BANC OF CALIFORNIA, INC.
By: ______________________________    
Name: ____________________________    
Title: _______________________    
Date: _____________________________         


BANC OF CALIFORNIA, N.A.
By: ______________________________    
Name: ____________________________    
Title: _______________________    
Date: _____________________________         


EXECUTIVE
__________________        
Jared Wolff
__________________
Date:         









--------------------------------------------------------------------------------

EXECUTION VERSION




EXHIBIT C
ARBITRATION AGREEMENT
This Arbitration Agreement (“Agreement”), dated as of the Effective Date is
between BANC OF CALIFORNIA, INC., a Maryland corporation (the “Company”), the
BANC OF CALIFORNIA, N.A., a national banking association (the “Bank,” and
together with the Company, “Employer”) and JARED WOLFF (“Executive”)
(collectively, the “Parties”):
Whereas, Executive entered into an employment agreement with Employer as of
March 4, 2019 (the “Employment Agreement”). Capitalized terms used but not
defined in this Agreement shall have the meaning set forth in the Employment
Agreement.
In order to resolve all disputes between them as expeditiously as possible,
Employer and Executive agree as follows:
1.
Arbitrable Claims.

a.
To the fullest extent permitted by law, and except as otherwise provided in this
Agreement, any and all claims or controversies between Employer and Executive
(or between Executive and any present or former officer, director, agent, or
employee of Employer or any parent, subsidiary, or other entity affiliated with
Employer) relating in any manner to the employment or the termination of
employment of Executive shall be resolved by final and binding arbitration
(“Arbitrable Claims”).

b.
Arbitrable Claims shall include, but not be limited to, contract claims, tort
claims, and claims relating to compensation, benefits, and stock options, as
well as claims based on any federal, state, or local law, statute, or
regulation, including but not limited to any claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the California Fair Employment and Housing Act, the
California Labor Code, the California Unfair Competition Law, and the California
Wage Orders.

c.
Notwithstanding the foregoing, Arbitrable Claims shall not include claims for
unemployment benefits, workers’ compensation claims, claims under the National
Labor Relations Act, or claims precluded by federal statute from agreements for
pre-dispute arbitration (collectively, “Excluded Claims”).

d.
Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims.

2.
Arbitration Procedure.

a.
Except as specifically provided herein, any arbitration proceeding shall be
conducted in accordance with the then current JAMS Employment Arbitration Rules
& Procedures (the “Arbitration Rules”) to the extent not inconsistent with this
Agreement. A copy of the current Arbitration Rules is attached. The Arbitration
Rules are also available for review at
www.jamsadr.com/rules-employment-arbitration.

b.
Arbitration shall be initiated by the aggrieved party giving all other parties
written notice as described in this paragraph (“Notice of Dispute”). Written
notice of a claim by Executive shall be mailed by certified or registered mail,
return receipt requested, to Executive’s last address in the records of the
Company. Written notice of a claim by Employer shall be mailed to the last known
address of Executive. The Notice of Dispute shall identify and describe the
nature of all claims asserted, the facts upon which such claims are based, and
the relief sought.

3.
Arbitrator Selection and Authority.

a.
A neutral and impartial arbitrator shall be chosen by mutual agreement of the
parties; however, if the parties are unable to agree upon an arbitrator within
sixty (60) days after date of the Notice of Dispute, then a neutral and
impartial arbitrator shall be appointed in accordance with the Arbitration
Rules. The arbitrator shall have exclusive authority to resolve all Arbitrable
Claims, except that a court and






--------------------------------------------------------------------------------

EXECUTION VERSION




not the arbitrator shall determine arbitrability and whether all or any part of
this Agreement is void or unenforceable. The arbitrator’s authority shall
include the authority to rule on a motion to dismiss and/or summary judgment by
either party, and the arbitrator shall apply the standards governing such
motions under the Federal Rules of Civil Procedure. The arbitrator shall prepare
a written decision containing the essential findings and conclusions on which
any decision or award is based. The arbitrator shall apply the same substantive
law with the same statutes of limitations and same individual remedies that
would apply if the claims were brought in a court of law.
b.
The arbitrator shall also have the authority to award costs and fees to the
prevailing party as provided by applicable law to the same extent as a court.
Otherwise, each party shall pay its own costs and attorney’s fees. Employer
shall pay the costs and fees of the arbitrator and reimburse Executive for any
filing fees paid to initiate arbitration.

c.
The arbitrator shall not have the authority to adjudicate class, collective, or
representative claims (including without limitation claims under the California
Private Attorneys General Act on behalf of any person other than Executive
individually), to award any class, collective, or other representative relief on
behalf of any person other than Executive, or, without all parties’ consent, to
consolidate the claims of two or more individuals, or otherwise preside over any
form of a class, collective, or other representative proceeding.

4.
Actions To Compel Arbitration or Enforce Award. Either Employer or Executive may
bring an action in court to compel arbitration under this Agreement and to
enforce an arbitration award. Otherwise, neither party shall initiate or
prosecute any lawsuit in any way related to any Arbitrable Claim. Nothing in
this Agreement, however, precludes a party from filing an administrative charge
with an agency that has jurisdiction over a claim that is otherwise arbitrable.
Moreover, nothing in this Agreement prohibits either party from seeking
provisional relief pursuant to Section 1281.8 of the California Code of Civil
Procedure.

5.
Location of Arbitration. All arbitration hearings under this Agreement shall be
conducted in the California county in which the Company’s headquarters are
located, unless otherwise agreed by the parties.

6.
Waiver of Jury Trial. The parties understand and agree that by entering into
this Agreement, they are each waiving the right to a trial by jury.

7.
Waiver of Class, Representative, and Collective Claims. To the fullest extent
permitted by law, Executive and Employer each waives any right either may have
to bring any class, collective, or representative action against the other
party, whether in arbitration, in court, or otherwise, or to participate as a
member of any class or collective action against the other party (“Waived
Claims”). If a court or an arbitrator determines in any proceeding between the
Parties that any such claims cannot be waived, then the non-waivable claims
shall be adjudicated in court or such other forum as provided by law and not in
arbitration.

8.
Bifurcation and Stay. In the event either party asserts against the other party
in a judicial forum both Arbitrable Claims and also Excluded Claims and/or
Waived Claims, then such claims shall be bifurcated as follows: (a) Arbitrable
Claims shall be subject to arbitration and (b) all Excluded Claims and any
Waived Claims that a court or arbitrator in any proceeding between the Parties
determines cannot lawfully be waived shall be adjudicated in court or such other
forum as provided by law and not in arbitration. To the extent permitted by law,
all such claims to be adjudicated outside of arbitration shall be stayed for the
duration of the arbitration proceedings.

9.
Applicable Law. This Agreement shall be governed by the Federal Arbitration Act
and, to the extent permitted by such Act, the laws of the State of California.

10.
Severability. If any provision of this Agreement shall be held to be invalid,
unenforceable, or void, by a court of competent jurisdiction or an arbitrator
such provision shall be stricken from the Agreement, and the remainder of the
Agreement shall remain in full force and effect.

11.
Entire Agreement; Amendment. Employer and Executive understand and agree that
this Agreement contains a full and complete statement of any agreements and
understandings regarding resolution of disputes between the parties, and the
parties agree that this Agreement supersedes all previous agreements, whether
written or oral, express or implied, relating to the subjects covered in this
Agreement. The parties also agree that the






--------------------------------------------------------------------------------

EXECUTION VERSION




terms of this Agreement cannot be revoked or modified except in a written
document signed by both Executive and an officer of Employer.
12.
Term of Agreement. This Agreement shall be effective as of the Effective Date
and shall survive the termination of Executive’s employment with Employer.

13.
Acknowledgement. The parties voluntarily have entered into this Agreement, and
they acknowledge that they have been given the opportunity to discuss this
agreement with legal counsel and to review the Arbitration Rules before signing
this agreement, and they have availed themselves of this opportunity to the
extent they wish to do so.

(Signature page to follow)









--------------------------------------------------------------------------------

EXECUTION VERSION




BANC OF CALIFORNIA, INC.
By: ______________________________    
Name: ____________________________    
Title: _______________________    
Date: _____________________________         


BANC OF CALIFORNIA, N.A.
By: ______________________________    
Name: ____________________________    
Title: _______________________    
Date: _____________________________     


EXECUTIVE
__________________        
Jared Wolff
__________________
Date:         







